COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Petty and Senior Judge Fitzpatrick
Argued at Alexandria, Virginia


JOANNA ULKA GHULAM
                                                              MEMORANDUM OPINION * BY
v.     Record No. 2870-06-4                                 JUDGE JOHANNA L. FITZPATRICK
                                                                  DECEMBER 18, 2007
GHULAM ALI SIDIQI


                      FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                              Robert W. Wooldridge, Jr., Judge

                 Lawrence D. Diehl (William E. Findler, on briefs), for appellant.

                 Valerie E. Hughes (The Bowen Law Firm, on brief), for appellee.


       In this domestic appeal, Joanna Ulka Ghulam (wife) contends the trial court erred by:

(1) failing to find that Ghulam Ali Sidiqi (husband) dissipated marital assets after the date of the

parties’ separation, (2) misclassifying certain property, (3) awarding husband a divorce on the

ground of wife’s adultery, (4) denying her spousal support, (5) awarding husband a

disproportionate amount of the parties’ assets, and (6) failing to award her attorney’s fees.

Husband seeks attorney’s fees and costs associated with this appeal. For the reasons that follow,

we affirm the judgment below.

                                          BACKGROUND

       It is important to note at the outset, that the trial court made the following finding that

governs a great deal of the analysis of the issues in this case: “I believe I can say with some

confidence that I don’t think I’ve ever heard a case in which both parties and the principal

witnesses had less credibility with this Court than I found in this one.” “It is well established

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
that the trier of fact ascertains a witness’ credibility, determines the weight to be given to their

testimony, and has the discretion to accept or reject any of the witness’ testimony.” Street v.

Street, 25 Va. App. 380, 387, 488 S.E.2d 665, 669 (1997) (en banc).

       With this in mind, however, on appeal, we view the evidence in the light most favorable to

husband, the party prevailing below. Yopp v. Hodges, 43 Va. App. 427, 430, 598 S.E.2d 760,

762 (2004). Thus, we will “‘discard the evidence of [wife] which conflicts, either directly or

inferentially, with the evidence presented by [husband].’” Petry v. Petry, 41 Va. App. 782, 786,

589 S.E.2d 458, 460 (2003) (quoting Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d
833, 835 (2003)). So viewed, the evidence established the following.

       The parties married on November 19, 1970, and resided in Afghanistan for many years.

Then they moved to Poland for several years before immigrating to the United States, where they

purchased a residence in Springfield, Virginia. Prior to the marriage, husband and some of his

family members owned an interest in a business center in Afghanistan. The center was destroyed

during the Soviet occupation of Afghanistan and later rebuilt during the parties’ marriage.

Husband was also a co-owner of a residence in Afghanistan prior to his marriage to wife.

       At trial, husband presented evidence that wife committed adultery during the marriage.

The evidence included, inter alia, the parties’ daughter’s detailed deposition testimony

describing wife’s adultery with Nadir Rahim. Although the daughter later recanted that

testimony, the trial court found that “[t]he level of detail that she recounted in the deposition I

think was consistent with that testimony not being fabricated.” Additional evidence considered

by the trial court on this issue included a video of wife and Rahim, their relationship as reflected

in the video, phone conversations, and “discussions of where they stayed together.” Wife denied

the adultery. However, based on the deposition testimony and other evidence, the trial court

concluded wife had committed adultery.

                                                 -2-
       Husband indicated that approximately $3,500,000, formerly held in a Deutsche Bank

account, had been distributed to his sons from a prior marriage, gifted to wife, or lost in

unsuccessful investments. He explained he lost $1,200,000 while trading in foreign currencies.

He detailed the gifts he gave to his four sons for them to purchase homes. The trial court found

that these disbursements occurred “five or six years” prior to the July 2006 hearing, thus well

before the parties’ 2002 separation. Husband also explained he used money from the Deutsche

Bank account to purchase the parties’ marital residence.

       The trial court determined the business center property was hybrid and attributed eighty

percent of it as husband’s separate property and twenty percent of it as marital property, due to

the use of marital funds to rebuild the structure following its demolition. The court found the

residence in Afghanistan was entirely husband’s separate property. The court awarded wife the

entirety of the residence in Poland and awarded husband 78.5% of the Virginia residence and

wife 21.5% of that house. After considering the equitable distribution, the trial court denied

wife’s request for spousal support. This appeal followed.

                                            ANALYSIS

                                                 I.

       Wife first argues that husband dissipated approximately $3,500,000 in cash during the

months preceding their separation. 1

       Waste or dissipation of marital assets “occurs ‘where one spouse uses marital property

for his own benefit and for a purpose unrelated to the marriage at a time when the marriage is

undergoing an irreconcilable breakdown.’” Smith v. Smith, 18 Va. App. 427, 430, 444 S.E.2d
269, 272 (1994) (quoting Clements v. Clements, 10 Va. App. 580, 586, 397 S.E.2d 257, 261


       1
         By finding wife failed to demonstrate husband wasted a marital asset, we need not
determine whether she was required to move the court for a change in valuation date of the asset
in question.
                                              -3-
(1990)). Thus, “[o]ur case law uniformly holds that the challenged use of funds must be ‘in

anticipation of divorce or separation . . . [and] at a time when the marriage is in jeopardy,’” with

the burden of proof resting upon the aggrieved spouse. Id. (quoting Booth v. Booth, 7 Va. App.
22, 27, 371 S.E.2d 569, 572 (1988)).

       The record contains scant evidence regarding the transfer of funds from husband to his

sons or the claimed losses from currency trading. However, wife also presented little evidence to

support her contention that husband wasted marital assets in anticipation of the parties’

impending separation. Evidence suggests the transfers may have occurred years before the

parties separated, that the funds may have been acquired through business interests husband

shared with his sons, and that the parties gave substantial gifts to their children during the course

of their marriage. It is clear under Virginia law that not every conveyance of marital property

after the marriage breaks down is waste. See Clements, 10 Va. App. at 586, 397 S.E.2d at 261.

In this case, wife failed to carry her burden to demonstrate that husband wasted any marital

assets. We find no error in the trial court’s determination.

                                                 II.

       Wife next challenges the court’s classification and division of the Afghanistan properties.

                                        Afghanistan Residence

       Wife argues that income derived from husband’s separately owned residence in

Afghanistan should have been classified as a marital asset. She asserts the property was leased

only after the parties’ marriage and that the income derived from the property was the direct

result of husband’s personal efforts.

       Code § 20-107.3(A)(1) provides in pertinent part, that “[i]ncome received from separate

property during the marriage is separate property if not attributable to the personal effort of

either party.” Also, “[s]eparate property that has appreciated in value due to forces other than

                                                -4-
either party’s efforts, such as passive appreciation or the personal efforts of others, remains

separate property.” Congdon, 40 Va. App. at 267, 578 S.E.2d at 839; see Hart v. Hart, 35
Va. App. 221, 234, 544 S.E.2d 366, 372 (2001) (“A party is entitled to the passive growth of

[his] separate property . . . .”); see also Martin v. Martin, 27 Va. App. 745, 751, 501 S.E.2d 450,

453 (1998) (en banc); Rowe v. Rowe, 24 Va. App. 123, 134, 480 S.E.2d 760, 765 (1997).

       The record reflects that husband’s sons, brother, and nephew were involved in managing

the property and that the income derived from the property was split between numerous

individuals. Sufficient evidence supports the conclusion that husband’s personal efforts did not

enhance the asset. Thus, any income husband derived from his separate interest in the property,

remained his separate property and was not subject to division.

                                      Afghanistan Business Property

       The trial court found that the business center property located in Afghanistan was hybrid

property, with eighty percent determined to be husband’s separate property and twenty percent

determined to be marital property.

       The evidence established that the property was owned by husband and his family before

the parties’ marriage. It was destroyed during the marriage and was rebuilt using some marital

funds. The record reveals husband invested $20,000 towards the rebuilding during the marriage,

and the trial court found husband’s interest in the property to be worth approximately

$1,000,000.

       Although wife asserts the trial court’s classification of the property was arbitrary and that

the court should have ruled the property was at least eighty percent marital, she provides no

support for this contention. The amount of husband’s investment of marital assets used to

rebuild the property was limited. Additionally, no evidence proved that there was any extensive




                                                -5-
personal involvement on husband’s part. Thus, the trial court did not err in its classification or

division of these properties.

                                                III.

       Wife next argues that the trial court erred by finding the evidence sufficient to prove she

committed adultery and by granting husband a divorce on this ground. We disagree.

       To prove adultery, the evidence of a spouse’s extramarital sexual intercourse must be

“clear and convincing.” Derby v. Derby, 8 Va. App. 19, 24, 378 S.E.2d 74, 76 (1989). “While a

court’s judgment cannot be based upon speculation, conjecture, surmise, or suspicion, adultery

does not have to be proven beyond all doubt.” Gamer v. Gamer, 16 Va. App. 335, 339, 429
S.E.2d 618, 622 (1993) (citing Coe v. Coe, 225 Va. 616, 622, 303 S.E.2d 923, 927 (1983)).

Rather, the evidence must “‘produce in the mind of the trier of facts a firm belief or conviction as

to the allegations [of adultery] sought to be established.’” Cutlip v. Cutlip, 8 Va. App. 618, 621,

383 S.E.2d 273, 275 (1989) (quoting Seemann v. Seemann, 233 Va. 290, 293 n.1, 355 S.E.2d
884, 886 n.1 (1987)).

       The parties’ daughter testified in her deposition that wife repeatedly visited her paramour

in the parties’ house in Poland. She described an incident in which she walked in on wife and

Rahim in bed, and also that she had heard them engaging in sexual relations on a number of

occasions. Although the daughter later recanted her deposition testimony, the trial court

concluded the level of detail she provided in her earlier account was inconsistent with that

testimony having been fabricated. Other evidence indicated that wife and Rahim traveled

together in Europe and the United States, and a videotape depicted the two demonstrating

affection for each other. Wife denied the adultery.

       “We defer to the trial court’s evaluation of the credibility of the witnesses who testify ore

tenus.” Shackelford v. Shackelford, 39 Va. App. 201, 208, 571 S.E.2d 917, 920 (2002). We find

                                                -6-
no error with the trial court’s credibility determination. Ample evidence supports the trial

court’s conclusion that wife committed adultery and, thus, did not err in awarding husband a

divorce on those grounds.

                                                IV.

       Wife next argues that the trial court erred by failing to award her spousal support.

                       A party who has committed adultery will not be awarded
               spousal support unless the trial court finds by clear and convincing
               evidence that denial of support would constitute a “manifest
               injustice, based on the respective degrees of fault during the
               marriage and the relative economic circumstances of the parties.”
               Code § 20-107.1; Barnes v. Barnes, 16 Va. App. 98, 102, 428
S.E.2d 294, 298 (1993).

Rahbaran v. Rahbaran, 26 Va. App. 195, 211-12, 494 S.E.2d 135, 143 (1997).

       The trial court’s decision whether to award spousal support to wife despite her adultery is

a discretionary one and will not be disturbed on appeal unless it is plainly wrong or without

evidence to support it. Williams v. Williams, 14 Va. App. 217, 219, 415 S.E.2d 252, 253 (1992).

       Wife asserts that the trial court’s denial of spousal support constituted a manifest injustice

because she had not performed any gainful employment for thirty years and “there is no evidence

indicating that [she] could reasonably rely upon her children to support her.”

       We cannot say that the trial court abused its discretion in denying wife spousal support.

The trial court awarded wife over $500,000 in cash and property, including the couple’s

residence in Poland. She is in relatively good health, and is approximately twenty years younger

than husband. The court considered the respective degrees of fault for the breakdown of the

marriage, the economic circumstances of the parties, and the equitable distribution award in

concluding that no manifest injustice would occur from a denial of spousal support to wife. We

affirm its decision.




                                               -7-
                                                   V.

         Wife also contends that the trial court “improperly weighted the evidence of marital

infidelity” in distributing the assets. She asserts that “[e]ven taking all evidence in the light most

favorable to husband such a finding cannot support an award of marital assets to husband

$450,000.00 greater than the award to wife.”

         “Code § 20-107.3 contains no presumption favoring equal division of marital property.

Moreover, in reviewing an equitable distribution award, we rely heavily on the trial judge’s

discretion in weighing the particular circumstances of each case. Only under exceptional

circumstances will we interfere with the exercise of the trial judge’s discretion.” Aster v. Gross,

7 Va. App. 1, 8, 371 S.E.2d 833, 837 (1988).

         The trial court considered all the factors in Code § 20-107.3(E). It found that husband

made the primary monetary contributions throughout the parties’ marriage and is significantly

older than wife. The trial court also noted wife’s pivotal role in the dissolution of the marriage.

         “What weight, if any, to assign to this [or that] factor in the overall decision lies within

the trial court’s sound discretion. Under settled law, ‘the trial court must consider each of the

statutory factors, but may determine what weight to assign to each of them.’” Owens v. Owens,

41 Va. App. 844, 859, 589 S.E.2d 488, 496 (2003) (quoting Thomas v. Thomas, 40 Va. App.
639, 644, 580 S.E.2d 503, 505 (2003)). We affirm the trial’s court’s equitable distribution

award.

                                                  VI.

         Lastly, wife argues that the trial court erred by failing to award her attorney’s fees.

         Rule 5A:20(e) mandates that the opening brief include “[t]he principles of law, the

argument, and the authorities relating to each question presented . . . .”




                                                  -8-
       Wife has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). Mere unsupported assertions

of error “do not merit appellate consideration.” Buchanan v. Buchanan, 14 Va. App. 53, 56, 415
S.E.2d 237, 239 (1992). Furthermore this Court “will not search the record for errors in order to

interpret the appellant’s contention and correct deficiencies in a brief.” Id. Nor is it this Court’s

“function to comb through the record . . . in order to ferret-out for ourselves the validity of

[appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988)

(en banc).

       Wife did not comply with Rule 5A:20(e); the opening brief does not contain sufficient

principles of law, argument, or citation to legal authorities or the record to fully develop

appellant’s arguments. Thus, we need not consider this argument. Theisman v. Theisman, 22
Va. App. 557, 572, 471 S.E.2d 809, 816, aff’d on reh’g en banc, 23 Va. App. 697, 479 S.E.2d
534 (1996).

                                                 VII.

       Husband requests costs and attorney’s fees for matters relating to this appeal.

               The rationale for the appellate court being the proper forum to
               determine the propriety of an award of attorney’s fees for efforts
               expended on appeal is clear. The appellate court has the
               opportunity to view the record in its entirety and determine
               whether the appeal is frivolous or whether other reasons exist for
               requiring additional payment.

O’Loughlin v. O’Loughlin, 23 Va. App. 690, 695, 479 S.E.2d 98, 100 (1996). In this context,

and upon consideration of the entire record in this case, we hold that husband is not entitled to

costs or attorney’s fees in the matter.

       For the foregoing reasons, we find no error and affirm the trial court’s decision.

                                                                                            Affirmed.



                                                 -9-